Case 3:18-cr-00390-VC Document 33-3 Filed 09/18/19 Page 1 of 6




                EXHIBIT 1




                          EXHIBIT 1
                                   Case 3:18-cr-00390-VC Document 33-3 Filed 09/18/19 Page 2 of 6



                                           FAA False Statement Cases – Northern District of California


       Name           Charge                      FAA Form 8500-8 Omission                                            Status/Outcome

Walker Trent Grant                                                                             Pending (Judge Chen)
(N.D. Cal., 2019)    18 U.S.C. §      Indicated that he had not been diagnosed with frequent
                         1001         or severe headaches, when he suffered from tension
Case number:          (2 counts)      headaches
3:18-cr-00391-EMC

Gregory James                                                                                  Pending (Judge Chhabria)
Chrisman                              Indicated that he had never had a mental health
                     18 U.S.C. §
(N.D. Cal., 2019)                     disorder of any sort, when he had PTSD, for which he
                         1001
                                      had received medical disability benefits
                      (2 counts)
Case number:
3:18-cr-00390-VC

Adam Roger                                                                                     Pending (Judge Breyer)
Asleson
(N.D. Cal., 2019)    18 U.S.C. §      Indicated that he did not suffer from any mental
                        1001          disorders including depression or anxiety, when he had
Case number:                          major depressive disorder
3:18-cr-00393-CRB

Bruce Moody                                                                                    Pleaded guilty to a misdemeanorI (18 U.S.C. § 1018) (1 year
(N.D. Cal., 2010)                                                                              probation + $1,000 fine)
                     18 U.S.C. §      Indicated that he had never been diagnosed with or had
                        1018          any mental disorders of any sort, when that was false
Case number:
5:10-cr-00460-PVT




                                                                          1
                                   Case 3:18-cr-00390-VC Document 33-3 Filed 09/18/19 Page 3 of 6




       Name           Charge                      FAA Form 8500-8 Omission                                            Status/Outcome

David Cunningham                                                                               Pleaded guilty to a misdemeanorj (18 USC § 1018) (3 years
(N.D. Cal., 2007)                     Indicated that he had not been diagnosed with an illness probation + no fine)
                     18 U.S.C. §
                                      or disability, when he had been diagnosed and treated
                        1001
Case number:                          for Systemic Lupus Erythematosus
5:05-cr-00418-JF

                                      Indicated (1) that he had never been diagnosed with a     Pleaded guilty to a misdemeanorI (18 U.S.C. § 1018) (2 years
                                      mental disorder of cognitive disorder, when he had,       probation + $1,000 fine)
Russell Johansen
                                      (2) that he had never been diagnosed with any other
(N.D. Cal., 2006)
                                      illness disability, or surgery, when had been diagnosed
                     18 U.S.C. §
                                      with degenerative disk disease, (3) that he had never
Case number:            1001
                                      been diagnosed with high or low blood pressure, when
3:05-cr-00438-
                                      he had been diagnosed with hypertension, and (4) that
MMC
                                      he did not visit certain health professionals, when he
                                      had

Kenneth Jones                                                                                   Pleaded guilty to a misdemeanorI (18 U.S.C. § 1018) (2 years
(N.D. Cal., 2006)                     Indicated that he had never suffered from a mental        probation + no fine)
                     18 U.S.C. §
                                      disorder of any sort, when he had been diagnosed with
                        1001
Case number:                          depressive disorder and Affective Mood Disorder
4:05-cr-00451-WDB

Calvin Bartholomew                                                                              Pleaded guilty to a misdemeanorI (18 U.S.C. § 1018) (1 year
(N.D. Cal, 2006)                      Stated that he had never been diagnosed with a mental     probation + 100 hours community service + no fine)
                     18 U.S.C. §
                                      disorder when he had been diagnosed and treated for
                        1001
Case number:                          anxiety related disorders
5:05-cr-00417-JF




                                                                           2
                                  Case 3:18-cr-00390-VC Document 33-3 Filed 09/18/19 Page 4 of 6




       Name          Charge                      FAA Form 8500-8 Omission                                           Status/Outcome

Arnold Dolgins                                                                                Pleaded guilty to a misdemeanorj (18 U.S.C. § 1018) (1 year
(N.D. Cal., 2006)                    Stated that he had never been diagnosed with a mental    probation + $5,000 fine)
                    18 U.S.C. §
                                     disorder, when he had been diagnosed with Affective
                       1001
Case number:                         Disorder and depression
5:05-cr-00419-JF

Stanmore Cooper                                                                               Pleaded guilty to a misdemeanorI (18 U.S.C. § 1018) (2 years
(N.D. Cal., 2006)   18 U.S.C. §                                                               unsupervised probation + $1,000 fine)
                        1001         Did not disclose that he was HIV positive
Case number:         (3 counts)
3:05-cr-00549-VRW

Gregory Moeller                      Indicated (1) that any illnesses he had been diagnosed   Pleaded guilty to a misdemeanorI (18 U.S.C. § 1018) (2 years
(N.D. Cal., 2005)   18 U.S.C. §      with did not include HIV, when he had been diagnosed     probation + $250 fine)
                        1001         with HIV, and (2) that he reported all hospital
Case number:         (2 counts)      admissions, when he failed to report admission to a
4:05-cr-00452-WDB                    hospital for HIV-related complication

Roger Lebichuck                      Indicated (1) that he had not been diagnosed with a      Pleaded guilty to a misdemeanorl (18 U.S.C. § 1018) (2 years
(N.D. Cal, 2005)                     mental disorder of any sort, when he had previously      probation + $250 fine)
                    18 U.S.C. §
                                     suffered from depression and (2) that he had no other
                       1001
Case number:                         illness, disability, or surgery, when he suffered from
3:05-cr-00433-EMC                    chronic back pain

James Katzel                                                                                  Pleaded guilty to a misdemeanorI (18 U.S.C. § 1018) (2 years
(N.D. Cal., 2005)   18 U.S.C. §      Indicated that he had never been diagnosed with a        probation + $250 fine)
                        1001         mental disorder of any sort, when he had been
Case number:         (2 counts)      diagnosed with obsessive compulsive disorder
3:05-cr-00434-EMC




                                                                          3
                                     Case 3:18-cr-00390-VC Document 33-3 Filed 09/18/19 Page 5 of 6




       Name              Charge                     FAA Form 8500-8 Omission                                          Status/Outcome

Lynn Jorgensen                                                                                  Dismissed (Ms. Jorgensen passed away)
(N.D. Cal., 2005)      18 U.S.C. §      Indicated that she had never been diagnosed with a
                           1001         mental disorder of any sort, when she had been
Case number:            (3 counts)      diagnosed with Affective Mood Disorder
3:05-cr-00436-MHP

Kenneth Ingram, Jr.                                                                             Pleaded guilty to a misdemeanorI (18 U.S.C. § 1018) (2 years
(N.D. Cal., 2005)                       Did not disclose that he had been diagnosed with a      probation + $250 fine)
                       18 U.S.C. §
                                        significant illness and was receiving SSA disability
                          1001
Case number:                            payments based on the diagnosis
3:05-cr-00508-BZ

Kenneth Gulick                                                                                  Pleaded guilty to a misdemeanorI (18 U.S.C. § 1018) (2 years
(N.D. Cal., 2005)      18 U.S.C. §      Indicated that he had never been diagnosed with any     probation + $1,000 fine)
                           1001         mental disorder of any sort, when he had been
Case number:            (2 counts)      diagnosed with Affective Mood Disorder
3:05-cr-00435-EMC

Walter Fraser, Jr.                                                                              Pleaded guilty to a misdemeanorl (18 U.S.C. § 1018) (2 years
                                        Indicated that he had no history of non-traffic
(N.D. Cal., 2005)      18 U.S.C. §                                                              unsupervised probation + $250 fine)
                                        convictions, misdemeanors or felonies, when he had
                           1001
                                        been convicted of three misdemeanor violations of
Case number:            (2 counts)
                                        California Penal Code
3:05-cr-00437


Amy Aucutt            Complaint: 18
                                        Indicated that she did not have any mental disorders,                                                       I
                                                                                                Pleaded guilty to a misdemeanorI (18 U.S.C. § 1018) in
                                        when she had been diagnosed with Affective Mood         exchange for dismissal of the indictmentI(2 years
(N.D. Cal., 2005)     U.S.C. § 1001
                                        Disorder, Affective Disorders, Substance Abuse          unsupervised probation + $250 fine)
                                        Disorder, Bipolar disorder, Obsessive Compulsive
Case number:          Indictment: 18
                                        Disorder, Anxiety Disorder (agoraphobia and
3:05-cr-00478-EMC     U.S.C. § 1018
                                        depression)




                                                                             4
                                  Case 3:18-cr-00390-VC Document 33-3 Filed 09/18/19 Page 6 of 6




       Name          Charge                      FAA Form 8500-8 Omission                                        Status/Outcome

Mark Boyd                            Indicated (1) that he never suffered from substance    Pleaded guilty to a misdemeanorI (18 U.S.C. § 1018) in I
(N.D. Cal., 2005)                    dependence or abuse, when he had been diagnosed with exchange for dismissal of the indictmentI(2 years probation +
                    18 U.S.C. §
                                     substance abuse disorder and (2) that he did not have $250 fine)
                       1001
Case number:                         non-traffic convictions, when he had been convicted of
4:05-cr-00449-CW                     larceny and false application of benefits

Althea Stevens                                                                             Pleaded guilty to a misdemeanorI (18 U.S.C. § 1018) (2 years
(N.D. Cal., 2005)                                                                          unsupervised probation + $250 fine)
                    18 U.S.C. §      Indicated that she had never been diagnosed with a
                       1001          substance dependence, when she had
Case number:
3:05-cr-00432-EMC

Jeff Stump                                                                                 Pleaded guilty to count 1 (18 U.S.C. § 1001) (2 years
(N.D. Cal., 2005)   18 U.S.C. §      Indicated that he had never been diagnosed with a     probation + no fine)
                        1001         mental disorder, when he had been diagnosed with
Case number:         (6 counts)      schizophrenia and bipolar disorder
4:05-cr-00453-MJJ

Karl Redmon                          Indicated that he had no history of non-traffic       Pleaded guilty to a misdemeanorl (18 U.S.C. § 1018) (2 years
(N.D. Cal., 2005)                    convictions, misdemeanors or felonies, when he had    probation + 50 hours community service + $1,000 fine)
                    18 U.S.C. §
                                     been convicted of a misdemeanor violation of
                       1001
Case number:                         California Penal Code and a felony violation of
3:05-cr-00367-SI                     California Penal Code




                                                                         5
